UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission File Number 000-53590 EVOLUCIA INC. (Exact name of small business issuer as specified in its charter) Nevada 98-0550703 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4920 Lena Road, Unit #106 Bradenton, Florida 34211 (Address of principal executive offices) 941-755-0444 (Issuer’s telephone number) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Smaller reporting company x Non-accelerated filer o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x The number of shares of the Registrant’s Common Stock outstanding as of November 14, 2014 was 1,355,269,085. 1 FORM 10-Q INDEX PART I: FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (DEFICIT) 5 CONSOLIDATED STATEMENTS OF CASH FLOWS 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 ITEM 4. CONTROLS AND PROCEDURES 29 PART II. OTHER INFORMATION 30 ITEM 1. LEGAL PROCEEDINGS 30 ITEM 1A. RISK FACTORS 31 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 31 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 32 ITEM 4. MINE SAFETY DISCLOSURES 32 ITEM 5. OTHER INFORMATION 32 ITEM 6. EXHIBITS 33 SIGNATURES 38 2 Part I Financial Information Item 1. Financial Statements The Company’s unaudited financial statements as of September 30, 2014 and for the three and nine months ended September 30, 2014 and for comparable periods in the prior year are included below. The financial statements should be read in conjunction with the notes to financial statements that follow. Evolucia, Inc. Consolidated Balance Sheets ASSETS Current assets: September 30, 2014 December 31, 2013 (Unaudited) Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid expenses and other current assets Total current assets Property and equipment, at cost, net of accumulated depreciation of $66,968 and $126,719 Other assets: Deposits and other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accruals $ $ Convertible notes payable - Share repurchase liability Liability for over commitment of common shares Current portion of notes payable Total current liabilities Derivative liabilities Convertible notes payable, long term portion, net of debt discount Notes payable, long term portion, net of debt discount Lines of credit, affiliates, long term portion Commitments and contingencies Stockholders' equity (deficit): Common stock, $0.001 par value, 1,500,000,000 shares authorized, 1,355,269,085 and 1,266,457,952 shares issued and outstanding Additional paid-in capital Accumulated (deficit) (106,215,941 ) (102,059,218 ) (11,690,369 ) (9,870,018 ) Less: Treasury stock, at cost, 313,400 shares (34,475 ) (34,475 ) (11,724,844 ) (9,904,493 ) $ $ See the accompanying notes to the consolidated financial statements. 3 Evolucia, Inc. Consolidated Statements of Operations For the Three Months and Nine Months Ended September 30, 2014 and 2013 (Unaudited) Three Months Nine Months Sales $ Cost of sales (187,043 ) Gross profit Selling, general and administrative expenses Loss from operations (1,191,639 ) (2,893,743 ) (4,098,020 ) (6,226,986 ) Other income (expenses): Other expense - - - Change in fair value of derivative instruments, net - Interest expense and debt conversion expense, net (406,367 ) (860,588 ) (546,464 ) (2,663,386 ) Total other income (expenses) (406,367 ) (539,050 ) (58,703 ) (2,624,171 ) Loss before income taxes (1,598,006 ) (3,432,793 ) (4,156,723 ) (8,851,157 ) Income taxes - Net loss $
